Citation Nr: 9905830	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  97-06 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an increased original rating for right ear 
hearing loss, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased original rating for surgical 
removal of an acoustic neuroma of the right ear, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for hearing loss. 

This appeal also arises from a June 1998 rating decision 
which established service connection for right ear hearing 
loss and surgical removal of an acoustic neuroma of the right 
ear, and which assigned those conditions 10 percent original 
disability ratings.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the veteran has claimed entitlement to 
service connection for hearing loss of both ears, and has 
perfected an appeal of that claim.  While service connection 
has been granted for right ear hearing loss, the issue of 
entitlement to service connection for left ear hearing loss 
remains on appeal.

The veteran has also perfected an appeal of the issue of 
entitlement to an increased rating, greater than 10 percent, 
for right ear hearing loss.  The Board notes that hearing 
loss is evaluated pursuant to criteria which evaluate the 
combined hearing loss in both ears.  Therefore, the Board 
finds that the veteran's claims are inextricably intertwined 
as the outcome of the veteran's claim of entitlement to 
service connection for left ear hearing loss could be 
determinative as to whether a rating greater than 10 percent 
could be awarded for hearing loss.

The Board notes that the veteran has not been provided a VA 
examination to determine whether he has any left ear hearing 
loss, and if so, whether any hearing loss is proximately due 
to or the result of his service or to any acoustic trauma 
incurred in service.  Therefore, the Board feels that a VA 
examination would be useful in providing evidence relating to 
those issues.

The Board also feels that a VA examination would be useful in 
determining the current extent and severity of the veteran's 
surgical removal of an acoustic neuroma of the right ear.  
Specifically, the Board notes that the veteran has not been 
examined for rating purposes.  The Board also feels that a 
medical opinion is needed to determine whether the veteran's 
headaches are the result of his service-connected disability.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA audiological examination.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner prior to the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide the 
veteran's auditory thresholds in 
decibels for both ears and should 
also provide speech recognition 
scores using the Maryland CNC Test.  
The examiner should state whether or 
not hearing loss is present, and if 
present, should state what type of 
hearing loss is shown.

c)  The examiner should provide an 
opinion as to whether it is as 
likely as not that any left ear 
hearing loss was incurred in the 
veteran's service or is proximately 
due to or the result of any disease 
or injury incurred in or aggravated 
by service, to include any acoustic 
trauma incurred in service, or the 
veteran's service-connected surgical 
removal of an acoustic neuroma of 
the right ear.  When providing an 
opinion as to relationship, it is 
most useful to the Board if the 
examiner characterizes the 
likelihood as "definitely," "more 
likely than not," "as likely as 
not," "more likely not," or 
"definitely not."

2.  The RO should schedule the veteran 
for a VA examination with the appropriate 
specialist.  The claims folder and a copy 
of this remand should be made available 
to and be reviewed by the examiner prior 
to the examination.  Specifically the 
examiner should provide the following 
information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
complete list of the symptomatology 
resulting from the veteran's 
surgical removal of an acoustic 
neuroma, and should specifically 
state whether or not the veteran's 
headaches are the result of the 
surgical removal of an acoustic 
neuroma.

c)  If the examiner feels that the 
veteran's headaches are the result 
of his surgical removal of an 
acoustic neuroma of the right ear, 
the examiner should state whether 
the veteran's headaches are 
productive of prostrating attacks.  
The examiner should further state 
whether the headaches are productive 
of completely prostrating and 
prolonged attacks.  The examiner 
should state the frequency of the 
attacks (i.e. number of prostrating 
episodes per month).  The examiner 
should also state whether the 
veteran's headaches are productive 
of severe economic inadaptability.

d)  The examiner should state 
whether the veteran's surgical 
removal of an acoustic neuroma of 
the right ear is productive of 
tinnitus.  The examiner should 
further state whether that 
disability is productive of 
dizziness.  If so, the examiner 
should provide an opinion as to 
whether the dizziness is occasional 
or more frequent.  The examiner 
should state whether the veteran's 
disability is productive of 
occasional staggering.

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


